Citation Nr: 1009033	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-11 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include major depressive disorder, 
substance abuse, adjustment disorder with mixed emotions and 
posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1987 to 
December 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision, in 
which the RO denied the Veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD.  

Of preliminary importance, the Board is cognizant of the 
recent decision of the U.S. Court of Appeals for Veterans 
Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  

In Clemons, the Court found that the Board erred in not 
considering the scope of the Veteran's claim of service 
connection for PTSD as including any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record (in that case, diagnoses of anxiety disorder and 
schizoid disorder).  

In light of Clemons, and based on the medical evidence of 
record, the Board has recharacterized the Veteran's claim as 
one of service connection for an innocently acquired 
psychiatric disorder, to include major depressive disorder, 
substance abuse, adjustment disorder with mixed emotions, and 
PTSD.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veteran is seeking service connection for a psychiatric 
disorder to include PTSD, and contends that he has a current 
diagnosis of PTSD as a result of various combat-related, in-
service stressors.  

In a VA Form 21-0781, Statement in Support of Claim for 
Service Connection for Post-Traumatic Stress Disorder (PTSD), 
received in August 2008, the Veteran described two stressor 
incidents while serving with the 1st Cavalry Division, 2nd 
Attached, 2nd Armor Division, in Iraq, which included being 
in a foxhole with "Specialist Anderson" when a scud flew 
overhead and landed near them, causing their M-8 alarms to go 
off and causing them to go "mopp 4" while waiting for 30 
minutes to get the all clear.  The second incident allegedly 
occurred on January 10, 1991 in Iraq, when the Veteran and 
"Specialist Johnnie Johnson" were made to go without any 
communication, food, or water for 3 days.  

After a careful review of the record, the Board finds that 
this claim must be remanded for further action.  

Of preliminary importance, remand is required because the 
Veteran submitted new, pertinent evidence without a waiver of 
RO jurisdiction following a June 2008 Supplemental Statement 
of the Case (SSOC).  Notably, the new evidence included the 
aforementioned VA Form 21-0781, Statement in Support of Claim 
for Service Connection for Post-Traumatic Stress Disorder 
(PTSD) and a VA Form 21-4138, Statement in Support of Claim.  
In an Informal Hearing Presentation, the Veteran's 
representative specifically refused to waive RO consideration 
in this matter.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

The evidence necessary to establish that the claimed stressor 
incident actually occurred in service varies depending on 
whether it can be determined that the Veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d).  

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

Where, conversely, a determination is made that the Veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be sufficient to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  

Rather, in these situations, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies his statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The 
corroboration of every detail is not required.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 
Vet. App. 307 (1997)).  Such corroborating evidence cannot 
consist solely of after-the- fact medical nexus evidence.  
See Moreau, 9 Vet. App. at 395- 396; Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997).  

Notably, VA treatment records, dated from June 2001 to April 
2008, reflect that the Veteran has been diagnosed with and 
treated for substance abuse issues, major anxiety, adjustment 
disorder with mixed emotions, and PTSD.  Specifically, a VA 
treatment record, dated in July 2001, reflects reports that 
the Veteran served in the Army from 1987 to 1991 in combat in 
a field artillery unit in Operation Desert Storm, and an 
opinion that the Veteran was positive for some PTSD symptoms.  
A VA treatment record, dated in August 2007, shows findings 
of a positive PTSD screening.  

The Veteran's service personnel records reveal that he served 
in Germany from May 1988 to February 1989, and in Saudi 
Arabia from October 1990 to April 1991, and that with a 
military occupational specialty (MOS) of vehicle driver and 
cannon crew member.  Furthermore, the Veteran was awarded the 
following medals and campaign ribbons for his honorable 
service: the Army Service Ribbon, the National Defense 
Service Medal, the Southwest Asia Service Medal with 2 bronze 
stars, and the M16 Rifle Marksman Qualifier Badge.  

The Board notes, however, that he was not awarded any medal 
or decoration that clearly indicates combat status and 
evidence of participation in a campaign does not, in itself, 
establish that a veteran engaged in combat because those 
terms ordinarily may encompass both combat and non-combat 
activities.  VAOPGCPREC 12-99 (Oct. 18, 1999), 65 Fed. Reg. 
6257 (2000).  

The Board finds that the Veteran has submitted information to 
verify the alleged stressors through U.S. Army and Joint 
Service Records Research Center (JSRRC).  As an attempt has 
not yet been made to corroborate the alleged stressor 
incidents that took place by contacting the JSRRC, the Board 
finds that this should be done on remand.  

To this end, VA has a duty to provide a summary of his 
stressor statement to the JSRRC, and ask them to attempt to 
verify the stressor.  38 U.S.C.A. § 5103A(b) (West 2002).  
However, the Veteran also must detailed specific information 
about his claimed stressors (to include more exact time 
frames during which these claimed stressors occurred) to 
facilitate verification process.  

Further, the Board notes that in August 2007, the Veteran 
specifically requested that he be afforded a VA examination 
to determine the nature and etiology of his psychiatric 
pathology.  

The Board agrees that, if the claimed stressor incident is 
verified, then the Veteran should be scheduled for a VA 
psychiatric examination to determine if he currently suffers 
from a psychiatric disability, to include PTSD, based on such 
verified stressor.  See 38 U.S.C.A. § 5103A (d); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is hereby advised that failure to report for the 
scheduled examinations, without good cause, shall result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo examination, 
the VA should obtain and associate with the claims file all 
outstanding VA treatment records from April 2008 to the 
present.  Further, the Veteran, in a June 2009 VA Form 21-
4138, Statement in Support of Claim, indicated that he is 
being treated for his disorder at the Logan Vet Center.  
These records still have yet to be associated with the claims 
file.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the VA must 
obtain all outstanding medical records from the above VA 
medical facilities, following the procedures prescribed in 38 
C.F.R. § 3.159 as regards requesting records from Federal 
facilities.  

Further, to ensure that all due process requirements are met, 
the Veteran should be given another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
After providing the appropriate notice, VA should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development or notification 
action deemed warranted by VCAA prior to readjudicating the 
claim on appeal.  The RO's adjudication of the claim should 
include consideration of all evidence added to the record 
since the RO's last adjudication of the claim).  

The Board reminds the Veteran that the duty to assist is not 
a one-way street, and that he has a duty to cooperate, to 
include reporting for examination.  38 C.F.R. §§ 3.326, 
3.327, 3.655 (b) (2009); see also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  He is advised that he has an 
obligation to assist VA in the development of his claim, and 
that failure to do so may result in an adverse decision.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to send the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
claim on appeal.  Specifically, the RO 
should seek to obtain all VA treatment 
records dated from April 2008 to the 
present, along with any treatment records 
from the Logan Vet Center, and associate 
those records with the claims folder.  

2.  The RO should take appropriate steps 
to contact the Veteran in order to obtain 
additional information or other specific 
details concerning the specific 
circumstances of any claimed service 
stressor.  This additional information 
should include any names or unit 
designations, dates and locations 
concerning the alleged stressor 
incidents.  The Veteran also should be 
informed that he may provide other 
evidence to support his assertions, to 
include lay statements from "Specialist 
Johnnie Jonson," and from "Specialist 
Anderson" mentioned above.  

3.  The RO, after waiting an appropriate 
time period for the Veteran to respond, 
should prepare of a summary of his 
claimed stressors.  The RO should then 
undertake all indicated steps in order to 
attempt to verify the events.  

4.  Thereafter, the RO should arrange for 
the Veteran to undergo a VA examination 
to determine the nature and likely 
etiology of any current acquired 
psychiatric pathology, to include PTSD.  

The examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that any innocently 
acquired psychiatric disability had its 
onset during service or otherwise is due 
to an event or incident of the Veteran's 
period of active service, including his 
period of active duty in Persian Gulf 
War.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to any physician designated to 
examine the Veteran, and the examination 
reports should reflect consideration of 
the Veteran's documented medical history 
and assertions.  All indicated tests and 
studies should be accomplished (with all 
findings made available to the physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.  

If the Veteran fails, without good cause, 
to report to the scheduled examination, 
the RO should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate.  

5.  After associating all available 
records with the claims folder, and 
undertaking any further development 
deemed warranted by a complete review of 
the record, the RO should readjudicate 
the Veteran's claim of service 
connection, in light of all the evidence 
of record and legal authority, and 
considering all pertinent theories of 
entitlement.  If any action remains 
adverse to the Veteran, the RO must issue 
the Veteran and his representative a 
fully responsive SSOC, and give them an 
opportunity for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  




